FILED
                             NOT FOR PUBLICATION                            OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARVEY WILLARD                                    No. 09-16481
MERRIWEATHER,
                                                  D.C. No. 2:08-cv-01977-JFM
                Petitioner - Appellant,

  v.                                              MEMORANDUM *

UNITED STATES PAROLE
COMMISSION,

                Respondent - Appellee.



                      Appeal from the United States District Court
                         for the Eastern District of California
                     John F. Moulds, Magistrate Judge, Presiding **



                            Submitted October 19, 2010 ***

Before:         O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Harvey Willard Merriweather, a federal prisoner, appeals pro se from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            Pursuant to 28 U.S.C. § 636(c)(1), the parties consented to proceed
before a magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment denying his petition for a writ of mandamus to compel the

United States Parole Commission (USPC) to dismiss a parole violator warrant

lodged as a detainer. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion the district court’s denial of mandamus relief, and review de

novo whether the requirements for mandamus relief have been met. Johnson v.

Reilly, 349 F.3d 1149, 1154 (9th Cir. 2003). We affirm.

      The district court properly concluded that the USPC did not violate

Merriweather’s due process rights because he is not entitled to a hearing until the

parole violator warrant is executed. See Moody v. Daggett, 429 U.S. 78, 86-89

(1976) (execution of the warrant is the “operative event triggering any loss of

liberty attendant upon parole revocation”); Smith v. U.S. Parole Comm’n, 875 F.2d

1361, 1364 (9th Cir. 1989) (USPC has the sole authority to decide when a parole

violation warrant will be executed). Further, Merriweather is not entitled to relief

for delay in the conduct of the dispositional review of the parole detainer, because

he has received such review and has not shown prejudice or bad faith. See Poynor

v. U.S. Parole Comm’n, 878 F.2d 275, 277 (9th Cir. 1989). Accordingly, denial of

Merriweather’s petition was proper.

      Merriweather’s remaining contentions are unpersuasive.

      AFFIRMED.


                                          2                                    09-16481